Citation Nr: 0832176	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
knee disability, to include whether there was clear and 
unmistakable error (CUE) in the January 1999 rating decision 
which denied service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1997 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2005, which denied the veteran's application to 
reopen his claim for service connection for a right knee 
condition.  He failed to report for a Travel Board hearing 
scheduled in July 2008.  For reasons discussed below, the 
Board has included the veteran's claim of CUE in the prior 
decision as part of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As pointed out by the veteran's representative in March 2007, 
in both his notice of disagreement and substantive appeal, 
the veteran's contentions were focused on his assertions of 
error in the prior, final RO rating decision.  The 
representative argued that this raises the issue of clear and 
unmistakable error (CUE) in the January 1999 rating decision, 
which denied service connection for a right knee condition, 
and the Board agrees.  In this regard, VA has a duty to fully 
and sympathetically develop a claimant's claim to its 
optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  This duty extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  In essence, the veteran is 
challenging the finality of the prior decision, which can be 
done in only two ways, i.e., claims of CUE in a prior, final 
decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims 
based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  
Moreover, if the challenge based on CUE is successful, there 
would be no final decision, and, hence, the new and material 
evidence claim would be moot.  Under these specific 
circumstances, the Board finds that the CUE claim is 
inextricably intertwined with the new and material evidence 
issue and must be decided in the first instance by the RO, 
before the Board reaches a final determination on the new and 
material evidence issue.  

Regarding the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
right knee disability, since the January 1999 rating 
decision, the VA General Counsel and the United States Court 
of Appeals for the Federal Circuit have issued opinions 
reinterpreting the application of the presumption of 
soundness.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 
23027 (May 4, 2005).  The presumption of soundness is at 
issue in this case, because a right knee condition was not 
"noted at entry."  Specifically, in order to rebut the 
presumption of soundness on entry, VA must now show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  In light of these revised 
standards, the Board finds it necessary to obtain a medical 
opinion as to the onset and progression of a right knee 
condition.  In this regard, the Board acknowledges that a VA 
examination is not required unless new and material evidence 
is submitted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  
Nevertheless, the duty to assist statute provides that 
nothing in that section shall be construed as precluding the 
Secretary from providing other assistance as appropriate.  
38 U.S.C.A. § 5103A(g) (West 2002 & Supp. 2007).  In this 
regard, although an examination was conducted in November 
1998 the examiner did not have the claims file for review, 
nor did he provide an opinion as to service incurrence or 
aggravation.  

Finally, in his March 2007 substantive appeal, the veteran 
referred to arthritis of the knee.  The medical records on 
file, however, include an X-ray report dated in June 2006 
showing that an X-ray of the knee did not disclose any 
degenerative changes.  Particularly since the X-ray report 
did not identify the knee being X-rayed, the records of VA 
treatment since August 2006 (the most recent record on file) 
must be obtained.  In addition, the veteran should be asked 
to identify any non-VA treatment he has had for the knee 
since service.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any non-VA 
treatment he has received for his right 
knee condition from his discharge from 
service to the present.  He should provide 
a release for copies of any identified 
treatment records.  If the veteran 
provides adequate identifying information, 
and the necessary releases, assist him in 
obtaining the records identified. 

2.  Obtain VA records of treatment for the 
right knee dated from August 2006 to the 
present, including reports of any 
diagnostic studies of the right knee 
conducted during this period, such as X-
rays or magnetic resonance imaging (MRI) 
scans.  

3.  Thereafter, schedule the veteran for 
an examination of his right knee.  After 
reviewing the claims file, examining the 
veteran, and completing any testing deemed 
necessary--including any necessary imaging 
studies--the examiner should offer an 
opinion as to the diagnosis of the 
veteran's right knee condition and provide 
an opinion with respect to each of the 
following questions: 

a. Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran had a chronic right knee 
disability prior to his entry into the 
military? 

b. If so, is it clear and unmistakable 
(i.e., obvious, manifest, or undebatable) 
that the disability underwent no chronic 
or permanent increase in severity during 
service?  In addressing this question, the 
examiner should address the service 
medical record dated October 23, 1997, 
which shows that the veteran bumped his 
knees during basic training a month 
earlier, and complained of a knot on the 
right knee since that incident.  The 
significance of the loose body in the 
right knee shown on X-ray in February 1998 
should also be addressed. 

c. If so, i.e., if the veteran undebatably 
had a chronic right knee disability prior 
to service, which undebatably underwent a 
chronic or permanent increase in severity 
during service, is it clear and 
unmistakable (i.e., obvious, manifest, or 
undebatable) that any increase in severity 
during service was due to the natural 
progress of the condition? 

A complete rationale must be provided. 

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should adjudicate 
the following: 
(a) Whether there was CUE in the January 
1999 RO decision denying service 
connection for a right knee condition;
(b) Whether evidence received since the 
January 1999 rating decision, including 
any examination report obtained in 
connection with this remand, is new and 
material, and if so, whether service 
connection for a right knee disability is 
warranted.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which, if applicable, includes 
the question of CUE in the prior rating 
decision.  The veteran and his 
representative should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




